Exhibit 10.1

5,000,000 Shares

QUALITY DISTRIBUTION, INC.

Common Stock

UNDERWRITING AGREEMENT

March 7, 2012

GOLDMAN, SACHS & CO.

200 West Street

New York, New York 10282

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

MERRILL LYNCH, PIERCE, FENNER & SMITH

       INCORPORATED

One Bryant Park

New York, New York 10036

CREDIT SUISSE SECURITIES (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

As Representatives of the several Underwriters

Ladies and Gentlemen:

1. Introductory. Quality Distribution, Inc., a Florida corporation (“Company”),
agrees with the several Underwriters named in Schedule A-1 hereto
(“Underwriters”) to issue and sell to the several Underwriters 2,500,000 shares
of its Common Stock, no par value (“Securities”), and each of the selling
stockholders listed on Schedule A-2 hereto (the “Selling Stockholders”) agrees
with the several Underwriters to sell to the several Underwriters 2,500,000
shares of Securities. The 2,500,000 shares of Securities to be issued and sold
by the Company and the 2,500,000 shares of Securities to be sold by the Selling
Stockholder are herein collectively called the “Firm Securities”. Each Selling
Stockholder also agrees to sell to the Underwriters, at the option of the
Underwriters, an aggregate of not more than 750,000 additional shares (“Optional
Securities”) of Securities as set forth below. The Firm Securities and the
Optional Securities are herein collectively called the “Offered Securities”.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Underwriters that:

(a) Filing and Effectiveness of Registration Statement; Certain Defined Terms.
The Company has filed with the Commission a registration statement on Form S-3
(No. 333- 175094), including a related prospectus or prospectuses, covering the
registration of the Offered Securities under the Act, which has become
effective. “Registration Statement” at any particular time means such
registration statement in the form then filed with the Commission, including any
amendment thereto, any document incorporated by reference therein and all 430B
Information and all 430C Information with respect to such registration
statement, that in any case has not been superseded or modified. “Registration
Statement” without reference to a time means the Registration Statement as of
the Effective Time. For purposes of this definition, 430B Information shall be
considered to be included in the Registration Statement as of the time specified
in Rule 430B.

For purposes of this Agreement:

“430B Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).

“430C Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430C.

“Act” means the Securities Act of 1933, as amended.

“Applicable Time” means 5:00 p.m. (Eastern time) on the date of this Agreement.

“Closing Date” has the meaning defined in Section 3 hereof.

“Commission” means the Securities and Exchange Commission.

“Effective Time” of the Registration Statement relating to the Offered
Securities means the time of the first contract of sale for the Offered
Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Prospectus” means the Statutory Prospectus that discloses the public
offering price, including any document incorporated by reference therein, other
430B Information and other final terms of the Offered Securities and otherwise
satisfies Section 10(a) of the Act.

“General Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being so specified in Schedule B to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Offered Securities in the form filed or
required to be filed with the Commission or, if not required to be filed, in the
form retained in the Company’s records pursuant to Rule 433(g).

“Limited Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus.

“Rules and Regulations” means the rules and regulations of the Commission.

 

2



--------------------------------------------------------------------------------

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Act, the Exchange Act, the Rules and Regulations, the
auditing principles, rules, standards and practices applicable to auditors of
“issuers” (as defined in Sarbanes-Oxley) promulgated or approved by the Public
Company Accounting Oversight Board and, as applicable, the rules of the New York
Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).

“Statutory Prospectus” with reference to any particular time means the
prospectus relating to the Offered Securities that is included in the
Registration Statement immediately prior to that time, including any document
incorporated by reference therein, all 430B Information and all 430C Information
with respect to the Registration Statement. For purposes of the foregoing
definition, 430B Information shall be considered to be included in the Statutory
Prospectus only as of the actual time that form of prospectus (including a
prospectus supplement) is filed with the Commission pursuant to Rule 424(b) and
not retroactively.

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.

(b) Compliance with Securities Act Requirements. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the Act
(whether by post-effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Offered Securities and
(D) on each Closing Date, the Registration Statement conformed and will conform
in all material respects to the requirements of the Act and the Rules and
Regulations and did not and will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and (ii) (A) on its
date, (B) at the time of filing the Final Prospectus pursuant to Rule 424(b) and
(C) on each Closing Date, the Final Prospectus will conform in all material
respects to the requirements of the Act and the Rules and Regulations, and will
not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. The preceding sentence does not apply to statements in
or omissions from any such document based upon written information furnished to
the Company by any Underwriter through the Representatives specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Section 8(c) hereof.

(c) Shelf Registration Statement and Ineligible Issuer Status. (i) The date of
this Agreement is not more than three years subsequent to the initial effective
time of the Registration Statement. If, immediately prior to the third
anniversary of the initial effective time of the Registration Statement, any of
the Offered Securities remain unsold by the Underwriters, the Company will prior
to that third anniversary file, if it has not already done so, a new shelf
registration statement relating to the Offered Securities, in a form
satisfactory to the Representatives, will use its best efforts to cause such
registration statement to be declared effective within 180 days after that third
anniversary, and will take all other action necessary or appropriate to permit
the public offering and sale of the Offered Securities to continue as
contemplated in the expired registration statement relating to the Offered
Securities. References herein to the Registration Statement shall include such
new shelf registration statement; and (ii) (A) At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2)) of the
Offered Securities and (B) as of the date hereof, the Company was not and is not
an “ineligible issuer,” as defined in Rule 405, including (x) the Company or any
subsidiary of the Company in the preceding three years not having been convicted
of a felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order as described in Rule 405 and (y) the Company in
the preceding three years not having been the subject of a bankruptcy petition
or insolvency or similar proceeding, not having had a registration statement be
the subject of a proceeding under Section 8 of the Act and not being the subject
of a proceeding under Section 8A of the Act in connection with the offering of
the Securities, all as described in Rule 405.

 

3



--------------------------------------------------------------------------------

(d) General Disclosure Package. As of the Applicable Time, neither (i) the
General Use Issuer Free Writing Prospectus(es) issued at or prior to the
Applicable Time and the preliminary prospectus supplement, dated March 5, 2012,
including the base prospectus, dated July 20, 2011 (which is the most recent
Statutory Prospectus distributed to investors generally), including any
documents incorporated by reference therein, and the other information, if any,
stated in Schedule B to this Agreement to be included in the General Disclosure
Package, all considered together (collectively, the “General Disclosure
Package”), nor (ii) any individual Limited Use Issuer Free Writing Prospectus,
when considered together with the General Disclosure Package, included any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from any Statutory Prospectus or
any Issuer Free Writing Prospectus in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter consists of the
information described as such in Section 8(c) hereof. Except as disclosed in the
General Disclosure Package, on the date of this Agreement, the Company’s Annual
Report on Form 10-K most recently filed with the Commission and all subsequent
reports including the documents incorporated by reference in the General
Disclosure Package and the Final Prospectus which have been filed by the Company
with the Commission or sent to the Company’s stockholders pursuant to the
Exchange Act do not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. Such documents,
when they were filed with the Commission, conformed in all material respects to
the requirements of the Exchange Act and the applicable Rules and Regulations.

(e) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, as of
its issue date and at all subsequent times through the completion of the public
offer and sale of the Offered Securities or until any earlier date that the
Company notified or notifies the Representatives as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information then contained in
the Registration Statement. If at any time following issuance of an Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus conflicted or would conflict with
the information then contained in the Registration Statement or as a result of
which such Issuer Free Writing Prospectus, if republished immediately following
such event or development, would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (i) the Company has promptly notified or will promptly
notify the Representatives and (ii) the Company has promptly amended or will
promptly amend or supplement such Issuer Free Writing Prospectus to eliminate or
correct such conflict, untrue statement or omission. The foregoing two sentences
do not apply to statements in or omissions from any Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Company by any Underwriter through the Representatives specifically for
use therein, it being understood and agreed that the only such information
furnished by any Underwriter consists of the information described as such in
Section 8(c) hereof. Each Issuer Free Writing Prospectus, when it was filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations.

 

4



--------------------------------------------------------------------------------

(f) Good Standing of the Company. The Company has been duly incorporated and is
an existing corporation in good standing under the laws of the State of Florida,
with power and authority to own or lease its properties and conduct its business
as described in the General Disclosure Package; and the Company is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified or be in good standing would not result in a material adverse effect
on the condition (financial or otherwise), results of operations or business of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).

(g) Subsidiaries. Each subsidiary of the Company has been duly incorporated or
organized, as the case may be, is an existing corporation or other organization
and is in good standing under the laws of the jurisdiction of its incorporation,
formation or organization and has all requisite corporate or other power and
authority to own or lease its properties and conduct its business as described
in the General Disclosure Package; and each subsidiary of the Company is duly
qualified to do business as a foreign entity and is in good standing in all
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. The
subsidiaries of the Company listed on Schedule F hereto are the only direct or
indirect subsidiaries of the Company. In this Agreement, the term “subsidiaries”
refers to direct or indirect, domestic or foreign subsidiaries, unless otherwise
specified. All of the issued and outstanding equity interests of each subsidiary
of the Company have been duly authorized and validly issued and are fully paid
and nonassessable; and the equity interests of each subsidiary owned by the
Company, directly or through subsidiaries, are owned free from liens,
encumbrances and defects except (A) as disclosed in the General Disclosure
Package or (B) as would not have a Material Adverse Effect.

(h) Offered Securities. The Offered Securities and all other outstanding shares
of capital stock of the Company have been duly authorized; the authorized equity
capitalization of the Company is as set forth in the General Disclosure Package;
all outstanding shares of capital stock of the Company are, and, when the
Offered Securities have been delivered and paid for in accordance with this
Agreement on each Closing Date, such Offered Securities will have been, validly
issued, fully paid and nonassessable, will conform to the information in the
General Disclosure Package and to the description of such Offered Securities
contained in the Final Prospectus; the stockholders of the Company have no
preemptive rights with respect to the Securities except as disclosed in the
General Disclosure Package, which rights are not implicated in connection with
the transactions contemplated hereby; and none of the outstanding shares of
capital stock of the Company have been issued in violation of any preemptive or
similar rights of any security holder.

 

5



--------------------------------------------------------------------------------

(i) No Finder’s Fee. Except as disclosed in the General Disclosure Package or
contemplated by this Agreement, there are no contracts, agreements or
understandings between the Company or any of its subsidiaries and any person
that would give rise to a valid claim against the Company or any of its
subsidiaries or any Underwriter for a brokerage commission, finder’s fee or
other like payment in connection with this offering.

(j) Registration Rights. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company or any
of its subsidiaries and any person granting such person the right to require the
Company or any of its subsidiaries to file a registration statement under the
Act with respect to any securities of the Company or any of its subsidiaries
owned or to be owned by such person or to require the Company or any of its
subsidiaries to include such securities with the securities registered pursuant
to a Registration Statement or in any securities being registered pursuant to
any other registration statement filed by the Company or any of its subsidiaries
under the Act (collectively, “registration rights”), and any person to whom the
Company or any of its subsidiaries has granted registration rights that would
otherwise be implicated by the offering of the Securities has agreed not to
exercise such rights until after the expiration of the Lock-Up Period referred
to in Section 5 hereof.

(k) Listing. The Offered Securities have been approved for listing on the NASDAQ
Stock Market, subject to notice of issuance.

(l) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby in connection with the offering, issuance and sale of the
Offered Securities by the Company, except such as have been obtained or made,
and such as may be required under the Act, the Exchange Act and any applicable
state or foreign securities laws or Blue Sky laws or the rules and regulations
of the FINRA, and except for such consents, approvals, authorizations, orders,
filings or registrations as would not adversely affect the Underwriters and as
would not have a Material Adverse Effect.

(m) Title to Property. Except as disclosed in the General Disclosure Package and
Final Prospectus and except for the liens, encumbrances or defects in place as
of the date hereof or to be in place as of the Closing Date or thereafter in
connection with the secured debt outstanding as disclosed in the General
Disclosure Package and the Final Prospectus, each of the Company and its
subsidiaries has good and marketable title to all real property and good title
to all personal property described in the General Disclosure Package as being
owned by it and a validly existing leasehold estate in the real and personal
property described in the General Disclosure Package as being leased by it
(except for those leases of real property in which the Company or its
subsidiaries have good title and that would be marketable but for the
requirement that the landlord consent to an assignment or sublease of the
lease), free and clear of all liens, charges, encumbrances and defects, except,
in each case, to the extent the failure to have such title or the existence of
such liens, charges, encumbrances or defects would not have a Material Adverse
Effect.

 

6



--------------------------------------------------------------------------------

(n) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of this Agreement, the issuance and sale of the Offered
Securities and the consummation of the transactions contemplated hereby will not
result in a conflict, breach or violation of any of the terms and provisions of,
or constitute a default or a Debt Repayment Triggering Event (as defined below)
by the Company or any of its subsidiaries under, or result in the imposition of
any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to, (i) the charter or by-laws (or similar
organizational documents) of the Company or any of its subsidiaries, (ii) any
statute, judgment, decree, rule, regulation or order of any governmental agency
or body or any court, domestic or foreign, having jurisdiction over the Company
or any of its subsidiaries or any of their properties; or (iii) any Contract (as
defined below) that is material to the Company or any of its subsidiaries taken
as a whole (including all agreements, instruments and documents listed as an
exhibit to the Registration Statement or to any document incorporated therein by
reference) which conflict, breach, violation or default individually or in the
aggregate would have a Material Adverse Effect, and the Company has full power
and authority to authorize, issue and sell the Offered Securities as
contemplated by this Agreement; a “Debt Repayment Triggering Event” means any
event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture, or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

(o) Absence of Existing Defaults and Conflicts. Neither the Company nor any of
its subsidiaries is (i) in violation of its respective charter or by-laws (or
similar organizational documents), (ii) in violation of any statute, judgment,
decree, order, rule or regulation applicable to the Company or its subsidiaries
or any of their respective properties or assets, which violation would have a
Material Adverse Effect, or (iii) in default (or with the giving of notice or
lapse of time would be in default), nor has the Company or any of subsidiaries
received a notice of claim of any such default or has knowledge of any breach by
any counterparty, in the performance or observance of any obligation, agreement,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, note, lease, license franchise agreement, permit, certificate,
contract or other agreement or instrument to which any of them is a party or by
which any of them is bound or subject, or to which any of the properties of any
of them is subject (each a “Contract” and collectively, the “Contracts”), except
such defaults that would not, individually or in the aggregate, result in a
Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(p) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(q) Possession of Licenses and Permits. Each of the Company and its subsidiaries
has obtained, or has applied for, all licenses, permits, franchises and other
governmental authorizations (“Licenses”), consents and approvals necessary to
conduct the businesses and own or lease its properties now or proposed to be
operated by it as described in the General Disclosure Package, except for those
the lack of which would not have a Material Adverse Effect.

(r) Absence of Labor Dispute. There is no strike or material labor dispute,
slowdown or work stoppage with the employees of the Company or any of its
subsidiaries which is pending or, to the knowledge of the Company or any of its
subsidiaries, threatened that would reasonably be expected to have a Material
Adverse Effect.

(s) ERISA. Except as described in the General Disclosure Package, neither the
Company nor any of its subsidiaries has any liability for any prohibited
transaction or accumulated funding deficiency (within the meaning of Section 412
of the U.S. Internal Revenue Code) or any complete or partial withdrawal
liability with respect to any pension, profit sharing or other plan which is
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), to which any of the Company or its subsidiaries makes or ever has
made a contribution and in which any employee of any of the Company or its
subsidiaries is or has ever been a participant, other than liabilities that
collectively would not have a Material Adverse Effect; and with respect to such
plans, each of the Company and its subsidiaries is in compliance with all
applicable provisions of ERISA, except to the extent such non-compliance would
not have a Material Adverse Effect.

(t) Possession of Intellectual Property. Each of the Company and its
subsidiaries owns or possesses all licenses or other rights to use all material
patents, trademarks, service marks, trade names, copyrights and know-how
(collectively, “intellectual property rights”) necessary to conduct the
businesses now or proposed to be operated by it as described in the General
Disclosure Package and none of the Company or its subsidiaries has received any
notice of infringement of or conflict with (or knows of any such infringement of
or conflict with) asserted rights of others with respect to any intellectual
property rights which if such assertion of infringement or conflict were
sustained, would have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(u) Environmental Laws. Except as disclosed in the General Disclosure Package,
(a)(i) neither the Company nor any of its subsidiaries is in violation of, or
has any liability under, any federal, state, local or non-U.S. statute, law,
rule, regulation, ordinance, code, other requirement or rule of law (including
common law), or decision or order of any domestic or foreign governmental
agency, governmental body or court, relating to pollution, to the use, handling,
transportation, treatment, storage, discharge, disposal or release of Hazardous
Substances, to the protection or restoration of the environment or natural
resources (including biota), to health and safety including as such relates to
exposure to Hazardous Substances, and to natural resource damages (collectively,
“Environmental Laws”), (ii) neither the Company nor any of its subsidiaries
owns, occupies, operates or uses any real property contaminated with Hazardous
Substances, (iii) neither the Company nor any of its subsidiaries is conducting
or funding any investigation, remediation, remedial action or monitoring of
actual or suspected Hazardous Substances in the environment, (iv) neither the
Company nor any of its subsidiaries is liable or allegedly liable for any
release or threatened release of Hazardous Substances, including at any off-site
treatment, storage or disposal site, (v) neither the Company nor any of its
subsidiaries is subject to any claim by any governmental agency or governmental
body or person relating to Environmental Laws or Hazardous Substances, and
(vi) the Company and its subsidiaries have received and are in compliance with
all, and have no liability under any, permits, licenses, authorizations,
identification numbers or other approvals required under applicable
Environmental Laws to conduct their respective businesses, except in each case
covered by clauses (i) – (vi) such as would not individually or in the aggregate
have a Material Adverse Effect; (b) to the knowledge of the Company there are no
facts or circumstances that would reasonably be expected to result in a
violation of, liability under, or claim pursuant to any Environmental Law that
would have a Material Adverse Effect; (c) to the knowledge of the Company there
are no requirements proposed for adoption or implementation under any
Environmental Law that would reasonably be expected to have a Material Adverse
Effect; and (d) in the ordinary course of its business, the Company periodically
evaluates the effect, including associated costs and liabilities, of
Environmental Laws on the business, properties, results of operations and
financial condition of it and its subsidiaries, and, on the basis of such
evaluation, the Company has reasonably concluded that such Environmental Laws
will not, singly or in the aggregate, have a Material Adverse Effect. For
purposes of this subsection “Hazardous Substances” means (A) petroleum and
petroleum products, by-products or breakdown products, radioactive materials,
asbestos-containing materials, polychlorinated biphenyls and mold, and (B) any
other chemical, material or substance defined or regulated as toxic or hazardous
or as a pollutant, contaminant or waste under Environmental Laws.

(v) Taxes. Each of the Company and its subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns, except where the
failure to so file such returns would not have a Material Adverse Effect, and
each has paid all taxes shown as due thereon; and, other than tax deficiencies
which the Company or its subsidiaries are contesting in good faith and for which
adequate reserves have been provided, there is no tax deficiency that has been
asserted against the Company or any of its subsidiaries that would, individually
or in the aggregate, have a Material Adverse Effect.

(w) Insurance. Each of the Company and its subsidiaries carries insurance
(including self-insurance) in such amounts and covering such risks which the
Company or such subsidiaries believes would be obtained by companies in the same
or similar businesses in the ordinary course for the conduct of its business and
the value of its properties.

 

9



--------------------------------------------------------------------------------

(x) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Prospectus under the headings “Description of Capital Stock”,
“Material United States Federal Income Tax Consequences for Non-U.S. Holders”
and incorporated by reference from the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2011 under the headings
“Business–Environmental Matters” and “Business–Other Legal Matters”, insofar as
such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are, in all material respects, accurate and fair summaries of
such legal matters, agreements, documents or proceedings and present the
information required to be disclosed.

(y) Absence of Manipulation. Neither the Company nor its affiliates has taken,
directly or indirectly, any action that is designed to or that has constituted
or that would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Offered Securities.

(z) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in a Registration
Statement, a Statutory Prospectus or the General Disclosure Package are based on
or derived from sources that the Company believes to be reliable and accurate in
all material respects or represents the Company’s good faith estimates based on
information it believes to be reliable.

(aa) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the General Disclosure Package, the Company and its subsidiaries are in
compliance, in all material respects, with Sarbanes-Oxley and all applicable
Exchange Rules. The Company and each of its subsidiaries maintains a system of
internal accounting controls that comply with the Securities Laws and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles (“GAAP”) and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Furthermore, the Company has established and
maintains “disclosure controls and procedures” (as defined in Rules 13a-14(c)
and 15d-14(c) under the Exchange Act); the Company’s “disclosure controls and
procedures” are reasonably designed to ensure that all information (both
financial and non-financial) required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and
regulations of the Exchange Act, and that all such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure and to make the certifications of the
Chief Executive Officer and Chief Financial Officer of the Company required
under the Exchange Act with respect to such reports. Except as disclosed in the
General Disclosure Package or the Final Prospectus, neither the Company nor any
of its subsidiaries is aware of any (i) material weakness in its internal
control over financial reporting or (ii) change in internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

10



--------------------------------------------------------------------------------

(bb) Litigation. Except as disclosed in the General Disclosure Package, there
are no pending or, to the best knowledge of the Company, threatened or
contemplated actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company to
perform its obligations under this Agreement, or which are otherwise material in
the context of the sale of the Offered Securities.

(cc) Financial Statements. The audited financial statements and related notes
included or incorporated by reference in the Registration Statement and the
General Disclosure Package present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries as of the
dates shown and their results of operations and cash flows for the periods
shown, and, except as otherwise disclosed in the General Disclosure Package
(including by incorporation by reference), such financial statements have been
prepared in conformity with GAAP applied on a consistent basis and the schedules
included in the Registration Statement present fairly, in all material respects,
the information required to be stated therein. The public accountants that have
audited the financial statements of the Company and its consolidated
subsidiaries are independent public accountants with respect to the Company and
its consolidated subsidiaries under Rule 2-01 of Regulation S-X of the
Commission.

(dd) No Material Adverse Change in Business. Except as disclosed in or
contemplated by the General Disclosure Package (including the documents
incorporated by reference therein), since the end of the period covered by the
latest audited financial statements included in the General Disclosure Package
(including by incorporation by reference) (i) there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or otherwise), results of operations,
business or properties of the Company and its subsidiaries, taken as a whole,
and (ii) there has been no dividend or distribution of any kind declared, paid
or made by the Company on any class of its capital stock.

(ee) No Material Liabilities, Obligations or Transactions. Subsequent to the
respective dates as of which information is given in the General Disclosure
Package (including the documents incorporated by reference therein) and except
as described therein or contemplated thereby, neither the Company nor its
subsidiaries have incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, not in the ordinary
course of business.

(ff) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package, will not be an
“investment company” as defined in the Investment Company Act of 1940 (the
“Investment Company Act”).

(gg) Ratings. No “nationally recognized statistical rating organization” (as
defined for purposes of Rule 15c3-1 under the Exchange Act) (i) has imposed (or
has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company’s retaining any rating assigned to the
Company or any securities of the Company or (ii) has indicated to the Company
that it is considering any of the actions described in Section 7(c)(ii) hereof.

 

11



--------------------------------------------------------------------------------

(hh) Compliance with Certain Laws. Each of the Company, its subsidiaries, its
affiliates and any of their respective officers, directors, supervisors,
managers, agents or employees has not violated, its participation in the
offering will not violate, and it has instituted and maintains policies and
procedures designed to ensure continued compliance with each of the following
laws: (a) anti-bribery laws, including but not limited to, any applicable law,
rule, or regulation of any locality, including but not limited to any law, rule,
or regulation promulgated to implement the OECD Convention on Combating Bribery
of Foreign Public Officials in International Business Transactions, signed
December 17, 1997, including the U.S. Foreign Corrupt Practices Act of 1977 or
any other law, rule or regulation of similar purpose and scope, (b) anti-money
laundering laws, including but not limited to, applicable federal, state,
international, foreign or other laws, regulations or government guidance
regarding anti-money laundering, including, without limitation, Title 18 U.S.
Code section 1956 and 1957, the U.S.A. Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principals or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder or (c) laws and regulations imposing U.S. economic
sanctions measures, including, but not limited to, the International Emergency
Economic Powers Act, the Trading with the Enemy Act, the United Nations
Participation Act, and the Syria Accountability and Lebanese Sovereignty Act,
all as amended, and any Executive Order, directive, or regulation pursuant to
the authority of any of the foregoing, including the regulations of the United
States Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as
amended, or any orders or licenses issued thereunder.

(ii) Sanctions. None of the Company, its subsidiaries or its affiliates under
its control and, to the knowledge of the Company, their respective officers,
directors, agents, or employees and its affiliates not under its control is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

3. Representations and Warranties of the Selling Stockholders. Each Selling
Stockholder represents and warrants to, and agrees with, the several
Underwriters that:

(a) Title to Securities. Each Selling Stockholder has valid and unencumbered
title to the Offered Securities to be delivered by such Selling Stockholder on
each Closing Date and each Selling Stockholder has the full right, power and
authority to enter into this Agreement and to sell, assign, transfer and deliver
the Offered Securities to be delivered by such Selling Stockholder on each
Closing Date hereunder; and upon the delivery of and payment for the Offered
Securities on each Closing Date hereunder the several Underwriters will receive
valid title to the Offered Securities to be delivered by such Selling
Stockholder on such Closing Date free and clear of any lien, security interest
or other encumbrance, including, without limitation, any restriction on
transfer, granted, created or expressly consented to by such Selling
Stockholder.

 

12



--------------------------------------------------------------------------------

(b) Absence of Further Requirements. No consent, approval, authorization or
order of, or filing or registration with, any court or governmental agency or
body having jurisdiction over any Selling Stockholder or the property or assets
of any Selling Stockholder is required for the execution, delivery and
performance of this Agreement or the Custody Agreement by any Selling
Stockholder and the consummation by any Selling Stockholder of the transactions
contemplated hereby and thereby, except (i) such as have been obtained and made
on or prior to the applicable Closing Date, (ii) such as may be required under
the Securities Act, the Rules and Regulations, foreign or state securities laws
(including “Blue Sky” laws) or the rules and regulations of the FINRA and
(iii) for such consents, approvals, authorizations or orders as would not
adversely affect such Selling Stockholder’s ability to perform its obligations
hereunder.

(c) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of this Agreement and the Custody Agreement by the
Selling Stockholder and the consummation by each Selling Stockholder of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, license or other agreement or instrument to which any Selling
Stockholder is a party or by which any Selling Stockholder is bound or to which
any of the property or assets of such Selling Stockholder is subject,
(ii) result in any violation of the provisions of the charter or by-laws (or
similar organizational documents) of any Selling Stockholder or (iii) result in
any violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over any Selling Stockholder or
the property or assets of any Selling Stockholder, except in the case of clauses
(i) and (iii) for such conflicts, breaches, violations or defaults as would not
reasonably be expected to materially adversely affect such Selling Stockholder’s
ability to perform its obligations hereunder.

(d) Custody Agreement. The Power of Attorney, appointing each of M. Ali Rashid]
and Kevin E. Crowe as each Selling Stockholder’s Attorney-in-Fact (the
“Attorney-in-Fact”) in connection with this Agreement, the transactions
contemplated hereby and the related Custody Agreement, and the related Custody
Agreement with respect to each Selling Stockholder have been duly authorized,
executed and delivered by such Selling Stockholder and constitute valid and
legally binding obligations of each such Selling Stockholder enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

(e) Compliance with Securities Act Requirements. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the Act
(whether by post effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Offered Securities and
(D) on each Closing Date, the Registration Statement did not and will not
include any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading; (ii) (A) on its date, (B) at the time of filing the Final
Prospectus pursuant to Rule 424(b) and (C) on each Closing Date, the Final
Prospectus will not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading; and (iii) as of the Applicable Time, neither
the General Disclosure Package nor any individual Limited Use Issuer Free
Writing Prospectus, when considered together with the General Disclosure
Package, included or will include any untrue statement of a material fact or
omitted or will omit to state any material fact necessary in order to make the
statements therein not misleading. Notwithstanding the foregoing, the
representations and warranties in this section 3(e) shall apply only to the
extent that any statements in or omissions from the Registration Statement, the
Final Prospectus or the General Disclosure Package are based upon written
information furnished to the Company by the Selling Stockholders specifically
for use therein; it being understood that the only such information furnished in
writing to the Company by the Selling Stockholders specifically for use therein
is that information described in Section 8(b) of this Agreement.

 

13



--------------------------------------------------------------------------------

(f) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by or on behalf of each Selling Stockholder.

(g) No Finder’s Fee. Except as disclosed in the General Disclosure Package and
Final Prospectus, there are no contracts, agreements or understandings between
any Selling Stockholder and any person that would give rise to a valid claim
against any Selling Stockholder or any Underwriter for a brokerage commission,
finder’s fee or other like payment in connection with this offering.

4. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company and each Selling Stockholder agree,
severally and not jointly, to sell to each Underwriter, and each Underwriter
agrees, severally and not jointly, to purchase from the Company and each Selling
Stockholder, at a purchase price of $12.4475 per share, that number of Firm
Securities (subject to adjustment by Goldman, Sachs & Co. to eliminate
fractions) obtained by multiplying 2,500,000 Firm Securities in the case of the
Company and the number of Firm Securities set forth opposite the name of such
Selling Stockholder in Schedule A-2 hereto, in the case of a Selling
Stockholder, in each case by a fraction the numerator of which is the number of
Firm Securities set forth opposite the name of such Underwriter in Schedule A-1
hereto and the denominator of which is the total number of Firm Securities.

The Offered Securities to be sold by the Selling Stockholders hereunder have
been placed in custody in certificated or book-entry form, for delivery under
this Agreement, under Custody Agreements (the “Custody Agreements”) made with
American Stock Transfer & Trust Company, as custodian (“Custodian”). Each
Selling Stockholder agrees that the shares held in custody for the Selling
Stockholders under such Custody Agreements are subject to the interests of the
Underwriters hereunder, that the arrangements made by the Selling Stockholders
for such custody are to that extent irrevocable, and that the obligations of the
Selling Stockholders hereunder shall not be terminated by operation of law,
whether by the death of any individual Selling Stockholder or the occurrence of
any other event, or in the case of a trust, by the death of any trustee or
trustees or the termination of such trust. If any individual Selling Stockholder
or any such trustee or trustees should die, or if any other such event should
occur, or if any of such trusts should terminate, before the delivery of the
Offered Securities hereunder, certificates for such Offered Securities shall be
delivered by the Custodian in accordance with the terms and conditions of this
Agreement as if such death or other event or termination had not occurred,
regardless of whether or not the Custodian shall have received notice of such
death or other event or termination.

 

14



--------------------------------------------------------------------------------

The Company and the Custodian will deliver the Firm Securities to or as
instructed by Goldman, Sachs & Co. for the accounts of the several Underwriters
in a form reasonably acceptable to Goldman, Sachs & Co. against payment of the
purchase price by the Underwriters in Federal (same day) funds by wire transfer
to an account at a bank acceptable to Goldman, Sachs & Co. drawn to the order of
the Company in the case of the 2,500,000 shares of Firm Securities to be issued
and sold by the Company and the Custodian in the case of the 2,500,000 shares of
Firm Securities to be sold by the Selling Stockholders, at the office of Davis
Polk & Wardwell LLP, at 450 Lexington Avenue, New York, New York 10017 at 10:00
A.M., New York time, on March 13, 2012, or at such other time not later than
seven full business days thereafter as Goldman, Sachs & Co. and the Company
determine, such time being herein referred to as the “First Closing Date”. For
purposes of Rule 15c6-1 under the Exchange Act, the First Closing Date (if later
than the otherwise applicable settlement date) shall be the settlement date for
payment of funds and delivery of securities for all the Offered Securities sold
pursuant to the offering. The Firm Securities so to be delivered or evidence of
their issuance will be made available for checking at the above office of Davis
Polk & Wardwell LLP at least 24 hours prior to the First Closing Date.

In addition, upon written notice from the Representatives given to the Company
and the Selling Stockholders from time to time not more than 30 days subsequent
to the date of the Final Prospectus, the Underwriters may purchase all or less
than all of the Optional Securities at the purchase price per Security to be
paid for the Firm Securities. The Selling Stockholders agree, severally and not
jointly, to sell to the Underwriters, and the Underwriters agree, severally and
not jointly, to purchase, the respective numbers of Optional Securities obtained
by multiplying the number of Optional Securities specified in such notice by a
fraction the numerator of which is the number of shares set forth opposite the
names of such Selling Stockholders in Schedule A-2 hereto under the caption
“Number of Optional Securities to be Sold” and the denominator of which is the
total number of Optional Securities (subject to adjustment by Goldman, Sachs &
Co. to eliminate fractions and for any dividends or distributions declared by
the Company and payable on the Firm Securities but not payable on the Optional
Securities). Such Optional Securities shall be purchased from each Selling
Stockholder for the account of each Underwriter in the same proportion as the
number of Firm Securities set forth opposite such Underwriter’s name on Schedule
A-1 bears to the total number of Firm Securities (subject to adjustment by
Goldman, Sachs & Co. to eliminate fractions) and may be purchased by the
Underwriters. No Optional Securities shall be sold or delivered unless the Firm
Securities previously have been, or simultaneously are, sold and delivered. The
right to purchase the Optional Securities or any portion thereof may be
exercised from time to time and to the extent not previously exercised may be
surrendered and terminated at any time upon notice by the Representatives to the
Company and the Selling Stockholders.

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as an “Optional Closing Date”, which may be the First Closing
Date (the First Closing Date and each Optional Closing Date, if any, being
sometimes referred to as a “Closing Date”), shall be determined by Goldman,
Sachs & Co. but shall be not later than five full business days after written
notice of election to purchase Optional Securities is given. The Custodian will
deliver the Optional Securities being purchased on each Optional Closing Date to
or as instructed by Goldman, Sachs & Co. for the accounts of the several
Underwriters in a form reasonably acceptable to Goldman, Sachs & Co., against
payment of the purchase price therefor in Federal (same day) funds by wire
transfer to an account at a bank acceptable to Goldman, Sachs & Co. drawn to the
order of the Custodian in the case of the Optional Securities, at the above
office of Davis Polk & Wardwell LLP. The Optional Securities being purchased on
each Optional Closing Date or evidence of their issuance will be made available
for checking at the above office of Davis Polk & Wardwell LLP at a reasonable
time in advance of such Optional Closing Date.

 

15



--------------------------------------------------------------------------------

4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Offered Securities for sale to the public as set forth in
the Final Prospectus.

5. Certain Agreements of the Company and the Selling Stockholders. The Company
agrees with the several Underwriters and the Selling Stockholders that:

(a) Filing of Prospectuses. The Company has filed or will file each Statutory
Prospectus (including the Final Prospectus) pursuant to and in accordance with
Rule 424(b)(2) or (5) not later than the second business day following the
earlier of the date it is first used or the execution and delivery of this
Agreement. The Company has complied and will comply with Rule 433.

(b) Filing of Amendments; Response to Commission Requests. The Company will
promptly advise the Representatives of any proposal to amend or supplement the
Registration Statement or any Statutory Prospectus at any time and will not
effect such amendment or supplement without the Representatives’ prior written
consent (not to be unreasonably withheld), except that such consent shall not be
required if, in the written opinion of outside counsel to the Company (a copy of
which shall be provided to the Representatives), such amendment or supplement is
required by law; the Company will also advise the Representatives promptly of
(i) the filing of any such amendment or supplement, (ii) any request by the
Commission or its staff for any amendment to the Registration Statement, for any
supplement to any Statutory Prospectus or for any additional information,
(iii) the institution by the Commission of any stop order proceedings in respect
of the Registration Statement or the threatening of any proceeding for that
purpose, and (iv) the receipt by the Company of any notification with respect to
the suspension of the qualification of the Offered Securities in any
jurisdiction or the institution or threatening of any proceedings for such
purpose. The Company will use its commercially reasonable efforts to prevent the
issuance of any such stop order or the suspension of any such qualification and,
if issued, to obtain as soon as possible the withdrawal thereof.

(c) Continued Compliance with Securities Laws. If, at any time when a prospectus
relating to the Offered Securities is (or but for the exemption in Rule 172
would be) required to be delivered under the Act by any Underwriter or dealer,
any event occurs as a result of which the Final Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary at any time to amend the Registration Statement or supplement the
Final Prospectus to comply with the Act, the Company will promptly notify the
Representatives of such event and will promptly prepare and file with the
Commission and furnish, at its own expense, to the Underwriters and the dealers
and any other dealers upon request of the Representatives, an amendment or
supplement which will correct such statement or omission or an amendment which
will effect such compliance. Neither the Representatives’ consent to, nor the
Underwriters’ delivery of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 7 hereof.

 

16



--------------------------------------------------------------------------------

(d) Rule 158. As soon as practicable, but not later than the Availability Date,
the Company will make generally available to its securityholders an earnings
statement covering a period of at least 12 months beginning after the date of
this Agreement and satisfying the provisions of Section 11(a) of the Act and
Rule 158. For the purpose of the preceding sentence, “Availability Date” means
the day after the end of the fourth fiscal quarter following the fiscal quarter
that includes such Effective Time on which the Company is required to file its
Form 10-Q for such fiscal quarter except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the day
after the end of such fourth fiscal quarter on which the Company is required to
file its Form 10-K.

(e) Furnishing of Prospectuses. The Company will furnish to the Representatives
copies of the Registration Statement (two of which shall be signed in the
original), including all exhibits, any Statutory Prospectus, the Final
Prospectus and all amendments and supplements to such documents, in each case as
soon as available and in such quantities as the Representatives reasonably
request. The Company will pay the expenses of printing and distributing to the
Underwriters all such documents.

(f) Blue Sky Qualifications. The Company will use its commercially reasonable
efforts to obtain the qualification of the Offered Securities for sale and the
determination of their eligibility for investment under the laws of such
jurisdictions in the United States and Canada as the Representatives reasonably
request and will continue such qualifications in effect so long as required for
the resale of the Offered Securities by the Underwriters, provided that the
Company shall not be obligated to qualify as a foreign corporation in any
jurisdiction in which they are not so qualified or to file a general consent to
service of process.

(g) Reporting Requirements. During the period of three years hereafter, the
Company will furnish to the Representatives and, upon request, to each of the
other Underwriters, as soon as practicable after the end of each fiscal year, a
copy of its annual report to stockholders for such year; and the Company will
furnish to the Representatives (i) as soon as available, a copy of each report
and any definitive proxy statement of the Company filed with the Commission
under the Exchange Act or mailed to stockholders, and (ii) from time to time,
such other information concerning the Company as the Representatives may
reasonably request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on EDGAR, it is not required to
furnish such reports or statements to the Underwriters.

 

17



--------------------------------------------------------------------------------

(h) Payment of Expenses. The Company and each Selling Stockholder will pay all
expenses incident to the performance of the obligations of the Company and such
Selling Stockholder, as the case may be, under this Agreement or the Custody
Agreement, including but not limited to any filing fees and other expenses
incurred in connection with qualification of the Offered Securities for sale
under the laws of such jurisdictions as the Representatives designate and the
preparation and printing of memoranda relating thereto, costs and expenses
related to the review by the FINRA, if any, of the Offered Securities (including
filing fees and the fees and expenses of counsel for the Underwriters relating
to such review), costs and expenses of the Company’s officers and employees and
any other expenses of the Company relating to investor presentations or any
“road show” in connection with the offering and sale of the Offered Securities
including, without limitation, 50% of the cost of the chartering of airplanes,
fees and expenses incident to listing the Offered Securities on the NASDAQ Stock
Market, fees and expenses in connection with the registration of the Offered
Securities under the Exchange Act, any transfer taxes on the sale by the Selling
Stockholders of the Offered Securities to the Underwriters (to the extent the
Underwriters did not receive a refund or rebate with respect to such transfer
taxes) and expenses incurred in printing and distributing preliminary
prospectuses and the Final Prospectus (including any amendments and supplements
thereto) to the Underwriters and for expenses incurred for preparing, printing
and distributing any Issuer Free Writing Prospectuses to investors or
prospective investors. It is understood, however, that except as provided in
this Section 5 and Sections 8 and 10, the Underwriters will pay all of their own
respective costs and expenses, including, without limitation, fees and
disbursements of their counsel and 50% of the cost of the chartering of
airplanes.

Notwithstanding the foregoing, as between the Company and the Selling
Stockholders, the provisions of this section shall not affect any agreement that
the Company and the Selling Stockholders may have or make regarding the
allocation of expenses between the Company and Selling Stockholders.

(i) Use of Proceeds. The Company will use the net proceeds received by it in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and the Final Prospectus and, except
as disclosed in the General Disclosure Package, the Company does not intend to
use any of the proceeds from the sale of the Offered Securities hereunder to
repay any outstanding debt owed to any affiliate of any Underwriter.

(j) Absence of Manipulation. The Company and the Selling Stockholders will not
take, directly or indirectly, any action designed to or that would constitute or
that might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Offered Securities.

 

18



--------------------------------------------------------------------------------

(k) Restriction on Sale of Securities by Company. For the period specified below
(the “Lock-Up Period”), the Company will not, directly or indirectly, take any
of the following actions with respect to its Securities or any securities
convertible into or exchangeable or exercisable for any of its Securities
(“Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities, (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (v) file with the Commission a
registration statement under the Act relating to Lock-Up Securities, or publicly
disclose the intention to take any such action, without the prior written
consent of Goldman, Sachs & Co. except (a) issuances of Lock-Up Securities
pursuant to the conversion or exchange of convertible or exchangeable securities
or the exercise of warrants or options, in each case outstanding on the date
hereof, (b) grants of employee stock options pursuant to the terms of a plan in
effect on the date hereof and that is disclosed or described in the General
Disclosure Package or (c) issuances of Lock-Up Securities pursuant to the
exercise of such options. The initial Lock-Up Period will commence on the date
hereof and continue for 90 days after the date hereof or such earlier date that
Goldman, Sachs & Co. consents to in writing; provided, however, that if (1)
during the last 17 days of the initial Lock-Up Period, the Company releases
earnings results or material news or a material event relating to the Company
occurs or (2) prior to the expiration of the initial Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the initial Lock-Up Period, then in each case the
Lock-Up Period will be extended until the expiration of the 18-day period
beginning on the date of release of the earnings results or the occurrence of
the material news or material event, as applicable, unless Goldman, Sachs & Co.
waives, in writing, such extension. The Company will provide Goldman, Sachs &
Co. with notice of any announcement described in clause (2) of the preceding
sentence that gives rise to an extension of the Lock-Up Period.

(l) Restriction on Sale of Securities by the Selling Stockholders. For the
Lock-Up Period, each Selling Stockholder will not, directly or indirectly, take
any of the following actions with respect to its Securities or any securities
convertible into or exchangeable or exercisable for any of its Securities
(“Lock-Up Securities”): (i) offer, sell, contract to sell, pledge or otherwise
dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to sell,
contract to purchase or grant any option, right or warrant to purchase Lock-Up
Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities, (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (v) publicly disclose the
intention to take any of the foregoing actions, without the prior written
consent of Goldman, Sachs & Co. The initial Lock-Up Period will commence on the
date hereof and continue for 90 days after the date hereof or such earlier date
that Goldman, Sachs & Co. consent to in writing; provided, however, that if (1)
during the last 17 days of the initial Lock-Up Period, the Company releases
earnings results or material news or a material event relating to the Company
occurs or (2) prior to the expiration of the initial Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the initial Lock-Up Period, then in each case the
Lock-Up Period will be extended until the expiration of the 18-day period
beginning on the date of release of the earnings results or the occurrence of
the material news or material event, as applicable, unless Goldman, Sachs & Co.
waives, in writing, such extension.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing paragraph, the foregoing restrictions with respect
to the Selling Stockholders shall not apply to: (i) any sale of shares of
Securities acquired by such Selling Stockholder in the open market following the
date hereof; (ii) any transfer of shares of Securities or any other securities
of the Company (A) to a family member or trust, (B) as a bona fide gift or
gifts, (C) by will or intestate succession, (D) as a distribution to partners,
members or stockholders of the undersigned provided that such transfers shall
not involve a disposition for value, or (E) pursuant to a sale of 100% of the
outstanding shares of Securities (including, without limitation, in connection
with a tender offer for such shares of Securities or by way of merger of the
Company with another person) to a third party or group of third parties that are
not affiliates of the Company, provided that the opportunity to participate in
such sale, tender offer, merger or other such transaction is offered to all
holders of the Securities or, with respect to any statutory merger of
consolidation in which the Company is a constituent company, the participation
of holders of the Securities is not voluntary (or is otherwise pursuant to an
exercise of dissenters’ rights applicable to any such statutory merger or
consolidation); (iii) any transfer of shares of Securities to a nominee or
custodian of a person or entity to whom a disposition or transfer would be
permitted under this Section 5(l); (iv) if such Selling Stockholder is a
corporation, partnership, limited liability company or similar entity, any
transfer of shares of Securities by the undersigned to any wholly-owned
subsidiary or any stockholders, partners, members or similar persons of the
undersigned; and (v) the Firm Securities and any Optional Securities to be sold
by such Selling Stockholder pursuant to this Agreement; provided that: (A) for
the purposes of clauses (ii), (iii) and (iv), it shall be a condition to such
transfer that the transferee (if not already subject to this Agreement as a
Selling Stockholder) executes and delivers to Goldman, Sachs & Co. a written
agreement that is satisfactory to Goldman, Sachs & Co. stating that the
transferee is receiving and agrees to hold such shares of Securities subject to
and in accordance with the provisions and restrictions in this Section 5(l) and
that there shall be no further transfer of such shares of Securities except in
accordance with this Section 5(l), provided that for the purposes of subclause
(ii)(E), such agreement shall terminate at such time as such third party or
group of third parties have acquired 100% of the outstanding shares of
Securities; (B) for the purposes of clauses (ii)(A) through (D), (iii) and (iv),
any such transfer shall not involve a disposition for value; (C) for the
purposes of clauses (i) through (v) (except for subclause (ii)(E)), no filing
under the Securities Exchange Act of 1934, as amended, shall be required or
shall be voluntarily made in connection with such transfer; and (D) for the
purposes of clauses (i) through (iv) (except for subclause (ii)(E)), no other
public filing, report or announcement regarding such transfer is voluntarily
effected by any party to such transfer.

(m) USA Patriot Act. In accordance with the requirements of the USA Patriot Act,
the Company acknowledges and agrees that the Underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Underwriters to properly make such identifications.

 

20



--------------------------------------------------------------------------------

6. Free Writing Prospectuses. The Company and each Selling Stockholder
represents and agrees that, unless it obtains the prior consent of the
Representatives, and each Underwriter represents and agrees that, unless it
obtains the prior consent of the Company and the Representatives, it has not
made and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission. Any such free writing prospectus consented to by the Company and
the Representatives is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it has treated and agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rules 164 and 433 applicable to any Permitted Free Writing
Prospectus, including timely Commission filing where required, legending and
record keeping. The Company represents that it has satisfied and agrees that it
will satisfy the conditions in Rule 433 to avoid a requirement to file with the
Commission any electronic road show.

7. Conditions of the Obligations of the Underwriters. The obligations of the
several Underwriters to purchase and pay for the Firm Securities on the First
Closing Date and the Optional Securities to be purchased on each Optional
Closing Date, if any, will be subject to the accuracy of the representations and
warranties of the Company and the Selling Stockholders herein (as though made on
such Closing Date), to the accuracy of the statements of Company officers made
pursuant to the provisions hereof, to the performance by the Company and the
Selling Stockholders of their obligations hereunder and to the following
additional conditions precedent:

(a) Accountants’ Comfort Letter. The Representatives shall have received
letters, in form and substance satisfactory to the Representatives, dated,
respectively, the date hereof and each Closing Date, of PricewaterhouseCoopers
LLP confirming that they are a registered public accounting firm and independent
public accountants within the meaning of the Securities Laws and containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the General Disclosure Package and
Final Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.

(b) Filing of Prospectus. The Final Prospectus shall have been filed with the
Commission in accordance with the Rules and Regulations and Section 5(a) hereof.
No stop order suspending the effectiveness of the Registration Statement or of
any part thereof shall have been issued and no proceedings for that purpose
shall have been instituted or, to the knowledge of the Company, any Selling
Stockholder or any Underwriter, shall be contemplated by the Commission.

 

21



--------------------------------------------------------------------------------

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred (i) any change, or any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business or properties of the Company and its
subsidiaries taken as one enterprise which, in the judgment of the
Representatives, is material and adverse and makes it impractical or inadvisable
to proceed with completion of the offering or the sale of and payment for the
Offered Securities on the terms and in the manner contemplated by the General
Disclosure Package; (ii) any downgrading in the rating of any debt securities of
any of the Company or its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 15c3-1 under the Exchange
Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities of any of the Company
or its subsidiaries (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of such
rating); (iii) any change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls the effect
of which is such as to make it, in the judgment of the Representatives,
impractical to market or to enforce contracts for the sale of the Offered
Securities, whether in the primary market or in respect of dealings in the
secondary market, (iv) any material suspension or material limitation of trading
in securities generally on the NASDAQ Stock Market or the New York Stock
Exchange, or any setting of minimum or maximum prices for trading on such
exchange; (v) any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market; (vi) any general banking moratorium
declared by any U.S. federal or New York authorities; or (vii) any major
disruption of settlements of securities, payment, or clearance services in the
United States or (viii) any attack on, outbreak or escalation of hostilities or
act of terrorism involving the United States, any declaration of war by Congress
or any other national or international calamity or emergency if, in the judgment
of the Representatives, the effect of any such attack, outbreak, escalation,
act, declaration, calamity or emergency is such as to make it impractical or
inadvisable to proceed with the completion of the offering or sale of and
payment for the Offered Securities.

(d) Opinions of Counsel for the Company and the Selling Stockholders. The
Representatives shall have received opinions, dated such Closing Date, of
(i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Company,
substantially in the form of Schedule D-1 hereto, (ii) Shumaker, Loop &
Kendrick, LLP, special Florida counsel for the Company, substantially in the
form of Schedule E hereto, (iii) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel for each Selling Stockholder, substantially in the form of Schedule D-2
hereto, and (iv) Macfarlanes LLP, special English counsel to Apollo (UK)
Partners III, L.P., substantially in the form of Schedule D-3 hereto.

(e) Opinion of Counsel for Underwriters. The Representatives shall have received
from Davis Polk & Wardwell LLP, counsel for the Underwriters, such opinion or
opinions, dated such Closing Date, with respect to such matters as the
Representatives may require, and the Company and the Selling Stockholders shall
have furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters. In rendering such opinions, Davis
Polk & Wardwell LLP may rely as to the incorporation of the Company and all
other matters governed by the laws of the State of Florida upon the opinions
referred to above in Section 7(d).

(f) Officers’ Certificate. The Representatives shall have received a
certificate, dated such Closing Date, of the Chief Executive Officer and the
Chief Financial Officer of the Company in which such officers shall state to the
best of their knowledge after reasonable investigation that: (i) the
representations and warranties of the Company in this Agreement are true and
correct as of such Closing Date (other than to the extent any such
representation or warranty is expressly made as of a certain date); (ii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to such Closing Date;
(iii) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or, to
the best of their knowledge and after reasonable investigation, are contemplated
by the Commission; and (iv) subsequent to the date of the most recent financial
statements included or incorporated by reference in the General Disclosure
Package, there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
otherwise), results of operations, business or properties of the Company and its
subsidiaries taken as a whole except as set forth in the General Disclosure
Package.

 

22



--------------------------------------------------------------------------------

(g) Lock-Up Agreements. On or prior to the date hereof, the Representatives
shall have received lock-up letters, in the form attached as Schedule E-1
hereto, from each of the parties listed on Schedule E-2 hereto.

(h) Listing. The Offered Securities shall have been approved for listing on the
NASDAQ Stock Market, notice of the offering and issuance shall have been
provided to the NASDAQ Stock Market and satisfactory evidence of such actions
shall have been provided to the Representatives.

(i) Form 1099. The Custodian will deliver to the Representatives a letter
stating that they will deliver to each Selling Stockholder a United States
Treasury Department Form 1099 (or other applicable form or statement specified
by the United States Treasury Department regulations in lieu thereof) on or
before January 31 of the year following the date of this Agreement.

(j) Form W-9. To avoid a 28% backup withholding tax, the Representatives shall
have received from each Selling Stockholder on or prior each Closing Date, a
properly completed and executed Internal Revenue Service Form W-9 together with
all required attachments to such form (or other applicable form or statement
specified by Treasury Department regulations in lieu thereof).

(k) Certificate of United States Real Property Holding Corporation Status. The
Company shall have delivered to the Representatives (i) a certificate confirming
that it is not and has not been a “United States real property holding
corporation,” as defined in Section 897 of the Internal Revenue Code, dated not
more than thirty (30) days prior to the Closing Date and satisfying the
requirements of Treasury Regulations Sections 1.897-2(h) and 1.1445-2(c)(3), and
(ii) proof, in the form of an executed letter and notice, that the required
notice, as described in Treasury Regulations Section 1.897-2(h)(2), will be sent
to the IRS.

The Company and the Selling Stockholders will furnish the Representatives with
such conformed copies of such opinions, certificates, letters and documents as
the Representatives reasonably request. The Representatives may in their sole
discretion waive on behalf of the Underwriters compliance with any conditions to
the obligations of the Underwriters hereunder, whether in respect of an Optional
Closing Date or otherwise.

 

23



--------------------------------------------------------------------------------

8. Indemnification and Contribution. (a) Indemnification of Underwriters by the
Company. The Company will indemnify and hold harmless each Underwriter, its
partners, members, directors, officers, employees, agents, affiliates and each
person, if any, who controls such Underwriter within the meaning of Section 15
of the Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any part of the Registration Statement at any
time, any Statutory Prospectus as of any time, the Final Prospectus or any
Issuer Free Writing Prospectus, or arise out of or are based upon the omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending against any
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Indemnified Party is a party thereto), whether
threatened or commenced, and in connection with the enforcement of this
provision with respect to any of the above as such expenses are incurred;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement in or omission or alleged
omission from any of such documents in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter consists of the
information described as such in subsection (b) below.

(b) Indemnification of Underwriters by the Selling Stockholders. The Selling
Stockholders, jointly and severally, will indemnify and hold harmless each
Indemnified Party, against any and all losses, claims, damages or liabilities,
joint or several, to which such Indemnified Party may become subject, under the
Act, the Exchange Act, other Federal or state statutory law or regulation or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any part of the Registration
Statement at any time, any Statutory Prospectus as of any time, the Final
Prospectus or any Issuer Free Writing Prospectus, or arise out of or are based
upon the omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
against any loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such Indemnified Party is a party
thereto), whether threatened or commenced, and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Selling Stockholders will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by any Underwriter through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by any Underwriter consists of the information described as such in subsection
(c) below; provided further, however, that the Selling Stockholders will only be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished by the
Selling Stockholders specifically for use therein, it being understood and
agreed that the only such information consists of the following information in
the Final Prospectus furnished on behalf of each Selling Stockholder: the
statements relating to such Selling Stockholders in the table and accompanying
footnotes under the caption “Selling Stockholders” ; provided further, however,
that the liability under this subsection of the Selling Stockholders shall be
limited to an amount equal to the aggregate gross proceeds after underwriting
commissions and discounts, but before expenses, received by the Selling
Stockholders from the sale of the Offered Securities sold by the Selling
Stockholders hereunder.

 

24



--------------------------------------------------------------------------------

(c) Indemnification of the Company and the Selling Stockholders. Each
Underwriter will severally and not jointly indemnify and hold harmless the
Company, each of its directors and each of its officers who signs a Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, and each Selling
Stockholder (each, an “Underwriter Indemnified Party”), against any losses,
claims, damages or liabilities to which such Underwriter Indemnified Party may
become subject, under the Act, the Exchange Act or other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any part of the Registration Statement at any time, any Statutory
Prospectus as of any time, the Final Prospectus, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or the alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Underwriter through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Underwriter Indemnified Party in
connection with investigating or defending against any such loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Underwriter Indemnified Party is a party thereto), whether
threatened or commenced, based upon any such untrue statement or omission, or
any such alleged untrue statement or omission as such expenses are incurred, it
being understood and agreed that the only such information furnished by any
Underwriter consists of the following information in the Final Prospectus
furnished on behalf of each Underwriter: the concession figure appearing in the
fourth paragraph under the caption “Underwriting” and the information related to
stabilizing transactions, option to purchase additional shares transactions,
syndicate covering transactions and penalty bids contained in the twelfth and
thirteenth paragraphs under the caption “Underwriting”.

 

25



--------------------------------------------------------------------------------

(d) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a), (b) or (c) above, notify
the indemnifying party of the commencement thereof; but the failure to notify
the indemnifying party shall not relieve it from any liability that it may have
under subsection (a), (b) or (c) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a), (b) or (c) above. In
case any such action is brought against any indemnified party and it notifies
the indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section, as the case may be,
for any legal or other expenses subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the contrary; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party; or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and the
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood and
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all indemnified parties, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm for the Underwriters, their
respective directors and officers and any control persons of such Underwriters
shall be designated in writing by the Representatives, any such separate firm
for the Company, its directors and officers and any control persons of the
Company shall be designated in writing by the Company and any such separate firm
for the Selling Stockholders shall be designated in writing by such Selling
Stockholder. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened action
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement (i) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action and
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of an indemnified party.

(e) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a), (b) or (c) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a), (b) or
(c) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Selling Stockholders on the one hand
and the Underwriters on the other from the offering of the Offered Securities or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Selling Stockholders on the one hand and the Underwriters on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Stockholders on the one hand and the Underwriters on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company and the Selling Stockholders bear to
the total underwriting discounts and commissions received by the Underwriters.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, the Selling Stockholders or the Underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (e) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (e). Notwithstanding the provisions of this
subsection (e), no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Securities
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages which such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations in this subsection (e) to contribute are several in
proportion to their respective underwriting obligations and not joint. The
Company, the Selling Stockholders and the Underwriters agree that it would not
be just and equitable if contribution pursuant to this Section 8(e) were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 8(e).

 

26



--------------------------------------------------------------------------------

9. Default of Underwriters. If any Underwriter or Underwriters default in their
obligations to purchase Offered Securities hereunder on either the First or any
Optional Closing Date and the aggregate number of shares of Offered Securities
that such defaulting Underwriter or Underwriters agreed but failed to purchase
does not exceed 10% of the total number of shares of Offered Securities that the
Underwriters are obligated to purchase on such Closing Date, the Representatives
may make arrangements satisfactory to the Company and the Selling Stockholders
for the purchase of such Offered Securities by other persons, including any of
the Underwriters, but if no such arrangements are made by such Closing Date, the
non-defaulting Underwriters shall be obligated severally, in proportion to their
respective commitments hereunder, to purchase the Offered Securities that such
defaulting Underwriters agreed but failed to purchase on such Closing Date. If
any Underwriter or Underwriters so default and the aggregate number of shares of
Offered Securities with respect to which such default or defaults occur exceeds
10% of the total number of shares of Offered Securities that the Underwriters
are obligated to purchase on such Closing Date and arrangements satisfactory to
the Representatives, the Company and the Selling Stockholders for the purchase
of such Offered Securities by other persons are not made within 36 hours after
such default, this Agreement will terminate without liability on the part of any
non-defaulting Underwriter, the Company or the Selling Stockholders, except as
provided in Section 10 (provided that if such default occurs with respect to
Optional Securities after the First Closing Date, this Agreement will not
terminate as to the Firm Securities or any Optional Securities purchased prior
to such termination). As used in this Agreement, the term “Underwriter” includes
any person substituted for an Underwriter under this Section. Nothing herein
will relieve a defaulting Underwriter from liability for its default.

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers, of the Selling Stockholders and of the several
Underwriters set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Underwriter, any Selling
Stockholder, the Company or any of their respective representatives, officers or
directors or any controlling person, and will survive delivery of and payment
for the Offered Securities. If this Agreement is terminated pursuant to
Section 9 or if for any reason the purchase of the Offered Securities by the
Underwriters is not consummated, the Company and the Selling Stockholders shall
remain responsible for the expenses to be paid or reimbursed by them pursuant to
Section 5 and the respective obligations of the Company, the Selling
Stockholders and the Underwriters pursuant to Section 8 shall remain in effect.
If the purchase of the Offered Securities by the Underwriters is not consummated
for any reason other than solely because of the termination of this Agreement
pursuant to Section 9 or the occurrence of any event specified in clause (iii),
(iv) (other than for any suspension of trading of any securities of the Company
on any exchange or in the over-the-counter market), (vi), (vii) or (viii) of
Section 7(c), the Company and the Selling Stockholders will, jointly and
severally, reimburse the Underwriters for all out-of-pocket expenses (including
fees and disbursements of counsel) reasonably incurred by them in connection
with the offering of the Offered Securities, and the respective obligations of
the Company, the Selling Stockholders and the Underwriters pursuant to Section 8
hereof shall remain in effect. In addition, if any Offered Securities have been
purchased hereunder, the representations and warranties in Section 2 and all
obligations under Section 5 shall also remain in effect.

 

27



--------------------------------------------------------------------------------

11. Notices. All communications hereunder will be in writing and, if sent to the
Underwriters, will be mailed, delivered or faxed and confirmed to the
Representatives c/o Goldman, Sachs & Co., 200 West Street, New York, NY 10282,
Attention: Registration Department; if sent to the Company, will be mailed,
delivered or faxed and confirmed to it at Quality Distribution, Inc., 4041 Park
Oaks Blvd., Suite 200, Tampa, FL 33610, Attention: General Counsel; or if sent
to the Selling Stockholders, will be mailed, delivered or faxed and confirmed to
it Apollo Investment Fund III, L.P., c/o Apollo Advisors II, L.P., 1
Manhattanville Rd., Suite 201, Purchase, NY 10577; provided, however, that any
notice to an Underwriter pursuant to Section 8 will be mailed, delivered or
faxed and confirmed to such Underwriter.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder.

13. Representation of Underwriters; Representation of Selling Stockholders. The
Representatives will act for the several Underwriters in connection with the
transactions contemplated by this Agreement, and any action under this Agreement
taken by the Representatives will be binding upon all the Underwriters. M. Ali
Rashid and Kevin E. Crowe will act, as duly appointed Attorneys-in-Fact, for the
Selling Stockholders in connection with such transactions, and any action under
or in respect of this Agreement taken by either of M. Ali Rashid or Kevin E.
Crowe will be binding upon all the Selling Stockholders.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

28



--------------------------------------------------------------------------------

15. Absence of Fiduciary Relationship. The Company and the Selling Stockholders
acknowledge and agree that:

(a) No Other Relationship. The Representatives have been retained solely to act
as underwriters in connection with the sale of the Offered Securities and that
no fiduciary, advisory or agency relationship between the Company or the Selling
Stockholders, on the one hand, and the Representatives, on the other, has been
created in respect of any of the transactions contemplated by this Agreement or
the Final Prospectus, irrespective of whether the Representatives have advised
or are advising the Company or the Selling Stockholder on other matters;

(b) Arm’s Length Negotiations. The price of the Offered Securities set forth in
this Agreement was established by the Company and the Selling Stockholders
following discussions and arm’s-length negotiations with the Representatives and
the Company and the Selling Stockholders are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement;

(c) Absence of Obligation to Disclose. The Company and the Selling Stockholders
have been advised that the Representatives and their affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company or the Selling Stockholders and that the Representatives have no
obligation to disclose such interests and transactions to the Company or the
Selling Stockholders by virtue of any fiduciary, advisory or agency
relationship; and

(d) Waiver. The Company and the Selling Stockholders waive, to the fullest
extent permitted by law, any claims they may have against the Representatives
for breach of fiduciary duty or alleged breach of fiduciary duty and agree that
the Representatives shall have no liability (whether direct or indirect) to the
Company or the Selling Stockholders in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including stockholders, employees or creditors of the Company.

16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

The Company and the Selling Stockholders hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. The Company and the Selling
Stockholders irrevocably and unconditionally waive any objection to the laying
of venue of any suit or proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby in Federal and state courts in the
Borough of Manhattan in The City of New York and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit or
proceeding in any such court has been brought in an inconvenient forum.

[Signature Pages Follow]

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Representatives’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Company, the Selling
Stockholders and the several Underwriters in accordance with its terms.

Very truly yours,

 

QUALITY DISTRIBUTION, INC. By:  

/s/ Jonathan C. Gold

Name:  

Jonathan C. Gold

Title:  

Senior Vice President, General Counsel and Secretary

 

30



--------------------------------------------------------------------------------

Acting as Attorney-in-Fact of the Selling Stockholders named in Schedule A-2
hereto

By:  

/s/ Kevin E. Crowe

Name:   Kevin E. Crowe Title:   Attorney-in-Fact of the Selling Stockholders
named in Schedule A-2 hereto  

 

31



--------------------------------------------------------------------------------

The foregoing Underwriting Agreement is hereby confirmed and accepted as of the
date first above written.   GOLDMAN, SACHS & CO.   By:  

/s/ Authorized Signatory

    Goldman, Sachs & Co.  

J.P. MORGAN SECURITIES LLC

  By:  

/s/ Authorized Signatory

  Name:   Title:  

MERRILL LYNCH, PIERCE, FENNER & SMITH

      INCORPORATED

  By:  

/s/ Authorized Signatory

  Name:   Title:   CREDIT SUISSE SECURITIES (USA) LLC   By:  

/s/ Authorized Signatory

  Name:   Title:     Acting on behalf of themselves and as the Representatives
of the several Underwriters.

 

32



--------------------------------------------------------------------------------

SCHEDULE A-1

 

Underwriter

   Number  of
Firm
Securities  

Goldman, Sachs & Co.

     1,000,000   

J.P. Morgan Securities LLC

     1,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     1,000,000   

Credit Suisse Securities (USA) LLC

     500,000   

SunTrust Robinson Humphrey, Inc.

     400,000   

BB&T Capital Markets, a division of Scott & Stringfellow, LLC

     350,000   

RBC Capital Markets, LLC

     300,000   

Apollo Global Securities, LLC

     300,000   

Avondale Partners, LLC

     75,000   

Sterne, Agee & Leach, Inc.

     75,000      

 

 

 

Total

     5,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE A-2

 

Selling Stockholder

   Number of Firm
Securities to Be
Sold      Number of Optional
Securities to Be Sold  

Apollo Investment Fund III, L.P.

     2,279,181         683,754      

 

 

    

 

 

 

Apollo Overseas Partners III, L.P.

     136,326         40,898      

 

 

    

 

 

 

Apollo (UK) Partners III, L.P.

     84,493         25,348      

 

 

    

 

 

 

Total

     2,500,000         750,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

 

1. General Use Free Writing Prospectuses (included in the General Disclosure
Package)

“General Use Issuer Free Writing Prospectus” includes each of the following
documents:

None.

 

2. Other Information Included in the General Disclosure Package

The information contained on the next page as Schedule B-1 is also included in
the General Disclosure Package.



--------------------------------------------------------------------------------

SCHEDULE B-1

Quality Distribution, Inc.

 

Issuer:    Quality Distribution, Inc. Symbol:    QLTY (NASDAQ Global Market)
Shares offered by the Issuer:    2,500,000 shares of common stock Shares offered
by the selling stockholders:    2,500,000 shares of common stock Option to
purchase additional shares provided by the selling stockholders:    750,000
shares of common stock Price to public:    $13.00 per share Trade date:    March
8, 2012 Closing date:    March 13, 2012



--------------------------------------------------------------------------------

SCHEDULE C

Form of Shumaker, Loop & Kendrick, LLP (Florida) Opinion



--------------------------------------------------------------------------------

SCHEDULE D-1

Form of Paul, Weiss, Rifkind, Wharton & Garrison LLP (Delaware, New York)
Opinion



--------------------------------------------------------------------------------

SCHEDULE D-2

Form of Paul, Weiss, Rifkind, Wharton & Garrison LLP Opinion (Selling
Stockholder)



--------------------------------------------------------------------------------

SCHEDULE D-3

Form of Macfarlanes LLP Opinion (Apollo (UK) Partners III, L.P.)



--------------------------------------------------------------------------------

SCHEDULE E-1

Form of Lock-Up Letter

            , 2012

Quality Distribution, Inc.

4041 Park Oaks Boulevard, Suite 200

Tampa, FL 33610

GOLDMAN, SACHS & CO.

200 West Street

New York, New York 10282

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, New York 10036

CREDIT SUISSE SECURITIES (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Ladies and Gentlemen:

As an inducement to the Underwriters to execute the Underwriting Agreement,
pursuant to which an offering (the “Offering”) will be made of the Common Stock,
no par value (the “Securities”), of Quality Distribution, Inc., and any
successor (by merger or otherwise) thereto, (the “Company”), the undersigned
hereby agrees that during the period specified in the following paragraph (the
“Lock-Up Period”), the undersigned will not offer, sell, contract to sell,
pledge or otherwise dispose of, directly or indirectly, any shares of Securities
or securities convertible into or exchangeable or exercisable for any shares of
Securities, enter into a transaction which would have the same effect, or enter
into any swap, hedge or other arrangement that transfers, in whole or in part,
any of the economic consequences of ownership of the Securities, whether any
such aforementioned transaction is to be settled by delivery of the Securities
or such other securities, in cash or otherwise, or publicly disclose the
intention to make any such offer, sale, pledge or disposition, or to enter into
any such transaction, swap, hedge or other arrangement, without, in each case,
the prior written consent of Goldman, Sachs & Co. In addition, the undersigned
agrees that, without the prior written consent of Goldman, Sachs & Co., it will
not, during the Lock-Up Period, make any demand for or exercise any right with
respect to, the registration of any Securities or any security convertible into
or exercisable or exchangeable for the Securities.

The initial Lock-Up Period will commence on the date of this Lock-Up Agreement
and continue and include the date 90 days after the public offering date set
forth on the final prospectus used to sell the Securities (the “Public Offering
Date”) pursuant to the Underwriting Agreement, to which you are or expect to
become parties; provided, however, that if (1) during the last 17 days of the
initial Lock-Up Period, the Company releases earnings results or material news
or a material event relating to the Company occurs or (2) prior to the
expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the initial Lock-Up Period, then in each case the Lock-Up Period will be
extended until the expiration of the 18-day period beginning on the date of
release of the earnings results or the occurrence of the material news or
material event, as applicable, unless Goldman, Sachs & Co. waives, in writing,
such extension.



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by Goldman, Sachs & Co. (in accordance with the Underwriting
Agreement) and that any such notice properly delivered will be deemed to have
been given to, and received by, the undersigned. The undersigned further agrees
that, prior to engaging in any transaction or taking any other action that is
subject to the terms of this Lock-Up Agreement during the period from the date
of this Lock-Up Agreement to and including the 34th day following the expiration
of the initial Lock-Up Period, it will give notice thereof to the Company and
will not consummate such transaction or take any such action unless it has
received written confirmation from the Company that the Lock-Up Period (as may
have been extended pursuant to the previous paragraph) has expired.

Notwithstanding anything else to the contrary, the foregoing restrictions shall
not apply to: (i) any sale of shares of Securities acquired by the undersigned
in the open market following the Public Offering Date; (ii) any transfer of
shares of Securities or any other securities of the Company (A) to a family
member or trust, (B) as a bona fide gift or gifts, (C) by will or intestate
succession, (D) as a distribution to partners, members or stockholders of the
undersigned provided that such transfers shall not involve a disposition for
value, or (E) pursuant to a sale of 100% of the outstanding shares of Securities
(including, without limitation, in connection with a tender offer for such
shares of Securities or by way of merger of the Company with another person) to
a third party or group of third parties that are not affiliates of the Company,
provided that the opportunity to participate in such sale, tender offer, merger
or other such transaction is offered to all holders of the Securities or, with
respect to any statutory merger of consolidation in which the Company is a
constituent company, the participation of holders of the Securities is not
voluntary (or is otherwise pursuant to an exercise of dissenters’ rights
applicable to any such statutory merger or consolidation); (iii) any transfer of
shares of Securities by the undersigned to the Company deemed to occur upon the
cashless exercise of stock options granted pursuant to the Company’s employee
benefit plans existing as of the date hereof, provided that any shares of
Securities received upon such exercise will be subject to the provisions and
restrictions herein; (iv) any transfer of shares of Securities to a nominee or
custodian of a person or entity to whom a disposition or transfer would be
permitted under this Lock-Up Agreement; and (v) if the undersigned is a
corporation, partnership, limited liability company or similar entity, any
transfer of shares of Securities by the undersigned to any wholly-owned
subsidiary or any stockholders, partners, members or similar persons of the
undersigned; provided that: (A) for the purposes of clauses (ii), (iv) and (v),
it shall be a condition to such transfer that the transferee (if not already
subject to this Lock-Up Agreement) executes and delivers to Goldman, Sachs & Co.
a written agreement that is satisfactory to Goldman, Sachs & Co. stating that
the transferee is receiving and agrees to hold such shares of Securities subject
to and in accordance with the provisions and restrictions in this Lock-Up
Agreement and that there shall be no further transfer of such shares of
Securities except in accordance with this Lock-Up Agreement, provided that for
the purposes of subclause (ii)(E), such agreement shall terminate at such time
as such third party or group of third parties have acquired 100% of the
outstanding shares of Securities; (B) for the purposes of clauses (ii)(A)
through (D), (iv) and (v), any such transfer shall not involve a disposition for
value; (C) for the purposes of clauses (i) through (v) (except for subclause
(ii)(E)), no filing under the Securities Exchange Act of 1934, as amended, shall
be required or shall be voluntarily made in connection with such transfer; and
(D) for the purposes of clauses (i) through (v) (except for subclause (ii)(E)),
no other public filing, report or announcement regarding such transfer is
voluntarily effected by any party to such transfer.



--------------------------------------------------------------------------------

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Agreement.

This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned. If (i) the Company
notifies you in writing that it does not intend to proceed with the Offering or
(ii) for any reason the Underwriting Agreement (other than the provisions that
survive termination) shall be terminated prior to payment for and delivery of
the Offered Securities described therein, this Agreement shall be terminated and
the undersigned shall be released from its obligations hereunder. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

[Signature Page Follows]

 

Very truly yours,

 

  Signature of holder

 

  Name of holder



--------------------------------------------------------------------------------

SCHEDULE E-2

Parties to Sign Lock-Up Agreement

Gary R. Enzor

Jonathan C. Gold

Joseph J. Troy

Stephen R. Attwood

Randall T. Strutz

Kevin E. Crowe

Richard B. Marchese

Thomas R. Miklich

M. Ali Rashid

Alan H. Schumacher

Thomas M. White



--------------------------------------------------------------------------------

SCHEDULE F

List of Subsidiaries

 

Name

  

State of Incorporation or
Organization

American Transinsurance Group, Inc.

   Delaware

Boasso America Corporation

   Louisiana

Chemical Leaman Corporation

   Pennsylvania

Greensville Transport Company

   Virginia

Levy Transport Ltd.

   Canada

Mexico Investments, Inc.

   Florida

MTL De Mexico S.A. de c.v.

   Mexico

Power Purchasing, Inc.

   Delaware

QC Dry Bulk, LLC

   Delaware

QC Energy Resources, Inc.

   Delaware

QC Energy Resources, LLC

   Delaware

QC Energy Resources Northwest, LLC

   Delaware

QC Energy Resources Texas, LLC

   Delaware

QD Capital Corporation

   Delaware

QD Risk Services, Inc.

   Florida

Quala Systems, Inc.

   Delaware

Quality Carriers, Inc.

   Illinois

Quality Distribution, LLC

   Delaware